In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Knipel, J.), dated March 20, 2003, as denied that branch of his motion which was for leave to serve an amended notice of claim pursuant to General Municipal Law § 50-e (6) and granted the cross motion of the defendant New York City Transit Authority to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The long delay on the part of the plaintiff in moving for leave *732to serve an amended notice of claim substantially prejudiced the ability of the defendant New York City Transit Authority (hereinafter the NYCTA) to investigate this matter involving a short-lived condition (see Rodriguez v City of New York, 223 AD2d 536 [1996]). Under these circumstances, it was a provident exercise of discretion to deny that branch of the plaintiffs motion which was for leave to serve an amended notice of claim and grant the cross motion of the NYCTA to dismiss the complaint insofar as asserted against it (see Rodriguez v City of New York, supra). Santucci, J.P., Smith, Luciano and Adams, JJ., concur.